Title: To George Washington from Thomas Johnson, Jr., 20 September 1782
From: Johnson, Thomas, Jr.
To: Washington, George


                  
                     
                     SirAtkinson, State of New Hampe Sepr 20th 1782—
                  
                  Since I did myself the honr of addressing your Excely, from Exeter, the 20th of July last, many unforeseen occurrences, intervening have prevented my obtaining such authentic intelligence of some important Circumstances relative to the Situation, and designs, of the British forces in Canada, which would have been no less my inclination than duty to have communicated, and which might not have been altogether a disagreable Circumstance to your Excelleny—Nevertheless an ardent wish to Contribute somewhat toward the political Salvation of this my Native Country induces me to trespass so far on your Exclys candor as Just to hint a few things that have lately come to my knowledge.
                  About the middle of July Colo. Taplin and two of his sons from Corinth, west of Connecticut river, & John McLean of Newbury went off to St Johns; this Circumstance much alarm’d the people in the Coos Country, however as those persons had full Confidence in me they remov’d all ground of suspicion from the minds of my Correspondence in Cannada.
                  About the same time a man came to inform that a letter Sent from Cannada had been left with him, for me, but that he had distroy’d it to prevent discovery in the alarm—this man advised me that he was employ’d by the British to transact business, and to bring; and Carry, intelligence, to & from me, that he should be with them in Octr and return as soon after as Circumstances would permit—one other person by the Name of Davis, who had been taken prisoner from Peacham was permitted, at my special instance & request, to return home, on parole, some time in augt last, on whom I have some dependence, and think him well educated for gaining intelligence.
                  The latter end of augt, this person came, by order of an officer, and gave me information that a Scout would be in at a Certain place the 5th of this instant Sepr, with advices for me, and desir’d that I would furnish them with Sundry articles they might need, and especially that I would Send them the News papers & other intelligence—But the day closed without my hearing any thing further of the matter, which left me in anxiety, till the 7th instant when I received Certain information, that about the last of July an officer in disguise with some  took his rout from St Johns went down through the grants to Connecticutt, & from thence, by way of L. Island to Genel Charletons Camp, deliver’d, and receiv’d a pacquet, return’d by way of Co-os, in order to have call’d on me, and came so far, near the latter end of augt, as to view the guards posted near my house, when he found it difficult to See me at that time & hazardous for him to , made the best of his way to Peacham and there gave information to the aforenamd Davis, only that he told him he had Seen me & by that means Obtain’d Supplies, & one of Daviss sons to pilot them on their return to St Johns.  On the 13th inst. I was sent for to visit one Mrs McLean wife of John McLean mention’d in the former part of this letter—She inform’d me that her father, Capt. Joseph White, who had broke from the guards at Havll about a year Since & made his Excape to the Enemy was then in the Grants—not far from his former home—that her husband, the Sd McLean had Sent for her and requested my assistance to forward her to the west of the mountains, from whence, Govr Chittenden was to Send her immediately to her husband, she also observd that she had it in Charge to inform me that the reason why the aforementiond Scout did  come agreably to appointment, was because Genll Charleton had given express orders for no more prisoners to be taken from that Quarter nor the peacable inhabitants on the Grants distress’d, till further orders, but that there would be a party, in this fall when I might obtain better information.
                  I also take the liberty Just to observe that it is in Contemplation for all the royal refugees who are thus inclin’d to Settle on the Grants where they are to be assisted by administration, till they can support themselves by whose instrumentallity it is expected the affairs of these United States may be vastly Embarrassed, it is also proposed that aid be sent out from Canada to assist the Loyalists now on the Grants in Support of Vermont Charter under the Crown, and to Suppress & put to Silence all opposed—and I think the Scene is already begun, for the Two Allens, Ethan, &, Ira, have, at the head of their party, lately gone through the Grants East of the mountains, as far up as windsor, and taken up & imprisoned a very Considerable number of such as were friends to these States & could not see their way Clear for Joining to forward the veiws of the leading men on the Grants.
                  I shall not fail to give the earliest information of such of the Enemies design & movements as I shall obtain knowledge of, and Judge worth your Excelleys notice—but as your Excelly, no doubt, hath a variety of other & better Chanels of information, I fear it will be thought I trouble your Excly on occasions too trifling.
                  Before I conclude must beg leave Just to remind your Excely that my Situation, till exchanged, will remain too ineligible for me to discribe.  With Sentiments of high Esteem I have the honr to, be, your Excely most oblig’d Obedt & very Hume Servt
                  
                     Thos Johnson
                  
               